Citation Nr: 1003450	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-41 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
degenerative disc disease of the lumbar spine from November 
4, 2004, to April 27, 2006.

2.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc disease of the lumbar spine since April 
28, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a compensable rating 
for degenerative disc disease, lumbar spine.

A May 2006 RO rating decision then increased from 0 to 20 
percent the evaluation for the Veteran's lower back disorder, 
effective from April 28, 2006. Notwithstanding this 
determination, he is requesting a further increase in 
disability compensation provided.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (the Veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).

In February 2008, the Veteran and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of this proceeding is of record.

During the hearing, the Veteran also raised a claim for a 
total disability rating based on individual unemployability 
(TDIU), stating that he is unable to work as a consequence of 
his service-connected lumbar spine disorder.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  This 
matter is not presently before the Board for appellate 
review.  Rather, the claim must be referred to the RO for 
appropriate action.

In May 2008, the Board remanded the matter additional 
evidentiary and procedural development.


FINDINGS OF FACT

1.  From November 4, 2004, to April 27, 2006, the Veteran's 
degenerative disc disease has not been characterized by 
forward flexion of the thoracolumbar spine between 60 degrees 
and 85 degrees; or, combined range of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height; or, incapacitating episodes.

2.   Since April 28, 2006, the Veteran's degenerative disc 
disease has not been characterized by forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  From November 4, 2004, to April 27, 2006, the criteria 
for a compensable disability rating for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5243 (2009).

2.  As of April 28, 2006, the criteria for a disability 
rating higher than 20 percent for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2009).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in December 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  
Additional VCAA letters were sent to the Veteran in 
March 2006 and May 2008.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  
In compliance with the duty to notify the veteran of what 
information would substantiate his claims, the Veteran was 
informed in the March 2006 letter that an effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159.  VA examinations were conducted 
in February 2005, May 2006 and October 2009.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Analyses of the Claims

The Veteran contends that his service-connected lumbar 
degenerative disc disease is more severe than currently 
evaluated.   The Veteran's claim for an increased rating was 
received on November 4, 2004.  His degenerative disc disease 
was rated as noncompensable prior to April 28, 2006.  As of 
April 28, 2006, the Veteran's service-connected lumbar spine 
disability has been rated as 20 percent disabling.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (1994, 28th ed., p. 86).

The current claim on appeal was received in November 2004.  
Prior to the receipt of this claim, effective as of September 
26, 2003, VA revised the criteria for evaluating 
musculoskeletal disabilities of the spine, to include 
pertaining to Intervertebral Disc Syndrome (IVDS).  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

The Veteran is currently evaluated for degenerative disc 
disease of the lumbar spine under Diagnostic Code 5243 
(intervertebral disc syndrome).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction.  
See 38 C.F.R. § 4.71a, Plate V.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

As for neurological manifestations, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  Under the Diagnostic Codes 8520 
pertaining to the sciatic nerve, a 10 percent evaluation is 
for assignment for mild incomplete paralysis, a 20 percent 
evaluation for moderate incomplete paralysis, a 40 percent 
evaluation for moderately severe incomplete paralysis, and a 
60 percent evaluation for severe incomplete paralysis with 
marked muscular atrophy.

Based on the findings of record, the currently assigned 
disability ratings continue to reflect the proper evaluation 
of the severity of the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  Hence, the 
claims for increase are denied.

From November 4, 2004, to April 27, 2006

Dated approximately two months prior to the submission of his 
claim, a VA treatment note indicated that the Veteran had a 
"history of lower back pain," which was "intermittently 
symptomatic not requiring or requesting specific medical 
management."  The Veteran was specifically noted to "not 
convey any radicular symptoms of lower back pain."  In a 
November 2004 note, the Veteran was recorded as then 
complaining of daily back pain without radicular symptoms.  

The Veteran was afforded a VA examination in February 2005.  
At that time, the examiner noted that the Veteran's back pain 
did not radiate nor did it result in incontinence or 
impotence.  The Veteran reported that he was unable to lift 
over thirty pounds in weight and he indicated that he had 
resigned from his job a year ago because of the lifting 
requirement.  Physical examination indicated that straight 
leg raising was negative, bilaterally.  Sensation was normal.  

In February 2005, the Veteran's back range of motion testing 
demonstrated forward flexion to 120 degrees and extension to 
30 degrees.  Also normal in its range was lateral flexion to 
30 degrees, bilaterally.  Rotation was to 80 degrees, 
bilaterally,  Gait and muscle tone were normal.  There were 
no additional limitations in range of motion after repetitive 
use or with flare-ups.  The Veteran did not require the use 
of any assistive devices.  The Veteran could walk on his 
heels and toes.  The Veteran was diagnosed as having a 
lumbosacral spine strain  with back pain, which was 
characterized as  moderately disabling.  The examiner 
indicated that the Veteran's back pain, without radiation, 
compromised his ability to walk.  However, there was no 
evidence of muscle spasms, weakness, scoliosis or 
incapacitation over the previous twelve months.  

Based on the preceding findings the medical evidence of 
record does not warrant an assignment of a compensable 
evaluation for the Veteran's service-connected lumbar spine 
disability for the period form November 4, 2004, to April 27, 
2006. In order for a compensable rating to be granted, the 
General Rating Formula would require forward flexion of the 
thoracolumbar spine between 60 degrees and 85 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height to warrant a 
disability rating of 10 percent.  

Additionally, there is no evidence that IVDS symptoms 
manifested in the form of incapacitating episodes.  The 
potential availability of separate evaluations for 
neurological and orthopedic impairment is likewise being 
considered.  See 38 C.F.R. § 4.14 (under the rating schedule, 
separate ratings may be granted for distinct manifestations, 
provided not contravening the principle against evaluating 
the same disability under different diagnoses); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Veteran did not describe 
any numbness or sensory weakness in the lower extremities.  
Critically, sensation was normal and straight leg testing was 
negative upon VA examination in 2005.  As a result, there is 
no separate evaluation that can be provided based on 
neurological symptoms apart from that for orthopedic 
impairment.

April 28, 2006, to the Present

Upon VA examination dated April 28, 2006, the Veteran 
presented with complaints of daily low back pain.  At that 
time, the Veteran denied any numbness, weakness, or bowel or 
bladder complaints.  The Veteran was no longer employed as a 
personal computer repairman because his cervical and lumbar 
spine pain made it difficult for him to drive.  Physical 
examination demonstrated that gait, strength, sensation, and 
reflexes were normal.  Forward flexion was to 50 degrees, 
with pain throughout.  Extension was to 30 degrees, with pain 
throughout.  Lateral flexion and rotation were to 30 degrees, 
bilaterally, with pain beginning at 30 degrees.  There were 
no additional limitations of motion after repetitive use.  
The Veteran had not experienced any incapacitating episodes 
in the previous twelve months.  Straight leg raising was 
negative, bilaterally.  The Veteran was diagnosed as having 
myofascial back pain.  

In February 2008, the Veteran testified that he had been 
experiencing constant lumbar spine pain that affected his 
activities of daily living.  The back pain restricted his 
lifting capability to 25 pounds.  He stated that in the 
previous six months he had experienced bowel incontinence on 
several occasions and difficulties breathing.  

A VA chiropractic treatment report noted that the Veteran 
presented with complaints of intermittent back pain, which 
occasionally caused the Veteran to cry.  The Veteran was also 
experiencing bowel problems approximately twice a week and 
urinating more often.  The Veteran denied any weight loss.

The Veteran was afforded an additional VA examination in 
April 2009.  At that time, the Veteran had not been employed 
since 2003.  The Veteran denied experiencing any radiation of 
pain.  Straight leg raising was to 40 degrees on the right 
side and to 50 degrees on the left side.  Reflexes, 
sensation, gait, and muscle tone were normal.  There was no 
evidence of tenderness, weakness or scoliosis.  Forward 
flexion was to 70 degrees, and extension was to 20 degrees.  
Right lateral flexion was to 25 degrees.  Left lateral 
flexion was to 20 degrees.  Rotation was to 25 degrees, 
bilaterally.  There was no additional decrease in range of 
motion with repetition or weakness, fatigability or 
incoordination.  The Veteran was diagnosed as having 
degenerative disc disease of the lumbar spine.  The Veteran 
had not experienced any incapacitating episodes over the 
previous 12 months.  Although he reported intermittent bowel 
incontinence, he numbered such symptoms as occurring 
minimally - approximately every six months over the previous 
four years.  Rectal examination revealed diminished 
sensation, tone, and reflex.  

For the time period from April 28, 2006 to present, the 
manifestations of the Veteran's service-connected low back 
disability do not more closely approximate the criteria for a 
40 percent disability rating which require forward flexion 
limited to 30 degrees or less or favorable ankylosis. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, a higher rating is not warranted 
under these provisions for either time period as the ranges 
of motion as documented in the examination reports reflect 
consideration of pain on motion and the examination reports 
reflect that there is no additional loss of joint function 
resulting from fatigue, incoordination, or lack of endurance.

Additionally, as the relevant, competent evidence of record 
for the entire rating period shows no evidence of 
incapacitating episodes (as defined by VA regulation) or 
neurological involvement, higher ratings are not warranted 
under the provisions of Diagnostic Code 5243 for 
Intervertebral Disc Syndrome.

With regards to the Veteran's reported disturbances of bowel 
or bladder habits, the record is absent a nexus opinion that 
they are part and parcel of his service-connected lumbar 
spine disability.  In this respect, the April 2009 VA 
examiner acknowledged the Veteran's complaints, however, he 
did not opine that they were related to service-connected low 
back disability.  Accordingly, the application of 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1) is not in 
order.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 20 percent for service-connected low 
back disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
lumbar spine disability alone has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Additionally, 
his service-connected lumbar spine disability has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims of 
entitlement to a compensable disability rating for 
degenerative disc disease of the lumbar spine from November 
4, 2004, to April 27, 2006; and to a disability rating higher 
than 20 percent for degenerative disc disease of the lumbar 
spine since April 28, 2006.  The preponderance of the 
evidence is unfavorable on this claim, and hence the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

A compensable disability rating for degenerative disc disease 
of the lumbar spine from November 4, 2004, to April 27, 2006, 
is denied.

Entitlement to a disability rating higher than 20 percent for 
degenerative disc disease of the lumbar spine, as of April 
28, 2006 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


